Citation Nr: 1633126	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for temporomandibular joint dysfunction (TMJ)

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery. 

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for TMJ.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to compensation for residuals of VA nasal surgery under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.   

Although the RO reopened all the final previously denied claims, the Board is required to first consider whether new and material evidence had been presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 2016, subsequent to the April 2013 statement of the case, the Veteran submitted lay statements from three family members in support of his claims (located in the Veteran's VBMS file).  Although this evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration, these records were submitted after the filing of the May 2013 substantive appeal (VA Form 9).  Because the substantive appeal was received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.

The issues of entitlement to service connection for sleep apnea and entitlement to compensation for residuals of VA nasal surgery under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for a back disability, a sleep disability, a headache disability and a TMJ disability; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 
 
2.  The evidence obtained since the November 2007 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for a back disability, a sleep disability, a headache disability and a TMJ disability.

3.  A November 2007 rating decision denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery; the decision is final.

4.  The evidence obtained since the November 2007 decision includes the VA surgical records regarding the nose surgery and these records had not been of record in November 2007. 

5.  The Veteran's current back disorders first manifested many years after discharge from service and are not related to service. 

6.  The Veteran does not have a current TMJ or headache disorder that is related to service.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
 
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for TMJ.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for TMJ have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claims have been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

VA's duty to notify was satisfied by letters dated in August 2008, November 2008, March 2009, October 2009 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence regarding the Veteran's claims decided below.  The Veteran's service treatment records (STR), VA treatment records, private medical records and lay statements have been associated with the record.  The Board notes that VA regulations provide that VA will assist the Veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is sufficient medical evidence to decide the Veteran's claims for service connection for a back condition, for TMJ and for headaches and thus a VA medical examination is not necessary for these claims.

The Board notes that the Veteran has requested that copies of his ship's deck logs be obtained for purposes of verifying that there was a gun mount accident when he was aboard ship.  However, the Veteran has been unable to pinpoint the date of the reported accident and for purposes of this decision the Board accepts that the such an accident occurred while the Veteran was in service and that he was exposed to the noise and concussion from the gun mount above his head.  Consequently, any further attempts to prove the occurrence of this incident would be of no additional benefit to the Veteran.  Accordingly, the Board finds that there is no prejudice to the Veteran in adjudicating his claim without any further attempt to obtain deck logs.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of these claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

III.  Finality of Service Connection claims

The Veteran's claims for service connection for a back disorder, a sleep disorder, headaches and TMJ were denied by an unappealed November 2007 rating decision. The Veteran did not submit a notice of disagreement (NOD) or submit new and material evidence within a year of this decision.  Absent a perfected appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence upon which the RO formulated the November 2007 decision included the service treatment records (STRs).  Prior to November 2007 there was no medical evidence of record indicating that the Veteran had any current disability of the back or that the Veteran had ever experienced headaches, a sleep disorder, or TMJ.  The medical records obtained since the November 2007 final rating decision reveal that the Veteran experiences sleep apnea, headaches, TMJ and a lumbar spine disorder.  The Board finds that the new medical evidence, which shows that the Veteran currently has a back disorder, sleep apnea, headaches, and TMJ, is material to the Veteran's claim.  As new and material evidence has been received, the claims for service connection for a back disorder, sleep apnea, headaches and TMJ are reopened.


IV.  Finality of 1151 Claim

The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery was denied by the unappealed November 2007 rating decision.  The Veteran did not submit a notice of disagreement (NOD) or submit new and material evidence within a year of this decision.  Absent a perfected appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence upon which the RO formulated the November 2007 decision included the service treatment records (STRs).  Prior to November 2007 the VA medical records regarding the June 1973 VA nasal surgery were not of record.  The medical records obtained since the November 2007 final rating decision include the June 1973 VA surgical records.  The Board finds that the VA surgical records of the nose surgery upon which the Veteran seeks compensation is material to the Veteran's  claim.  As new and material evidence has been received, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery is reopened.

V.  Back Disorder Claim

The Veteran asserts that his current back problems are a result of his job in service where he had to lift boxes of soap weighing 50 pounds, and lift bags of laundry that weighed 75 pounds or more.  In a January 2015 letter, the Veteran's sister reported that the Veteran had told her that his back pain was due to lifting heavy bags of laundry and soap every day.  She said that he told her that at times he slipped on the ship's stairs falling and injuring his back.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system (which includes migraine headaches), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because arthritis of the back and headaches were not medically diagnosed within a year of discharge from service.

The STRs show that the Veteran did not complain of any back pain or injury, and that he was never treated for his back during service.  The STRs do mention that the Veteran complained of scrotum pain after picking up a 50 pound bag of laundry.  However, there is no indication this resulted in any injury to the back.  Furthermore the August 1968 discharge examination report indicates that the Veteran's spine was normal.  

The record contains no evidence of back complaints until many years after discharge from service.  The earliest medical record discussing back pain is dated October 2005.  The Veteran reported that he strained his back golfing one month previously.  A January 2007 private medical record notes that the Veteran complained of low back pain and he reported that his back pain started in 2005.  He stated that he injured his back shoveling snow and he then went to lift a heavy suitcase to go on a trip.  The Veteran reported that at that time he had severe back pain, had to cancel his trip, and he spent two weeks in bed.  A January 2010 private medical record indicates chronic low back pain.  The Veteran attributed his back pain to shoveling in 2005, and to a lifting injury in 2008.  The assessment was chronic low back pain associated with multilevel degenerative disk disease and stenosis at L3-4.  

The Board has considered the Veteran and his relatives' lay statements asserting that his low back disability is due to his service.  However, the Board finds the lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current back disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Here the most probative evidence includes the STRs which show no complaints of back pain and the discharge examination report that shows no back disability.  Also of great probative value are the private medical records first showing back pain many years after discharge from service and noting that the Veteran reported the back pain as being due to recent injuries.  The Board further notes that there is no medical evidence relating the Veteran's current back disability to service.  The greater weight of the evidence, and the most probative evidence, shows that the Veteran did not develop a low back disability during service or for many years after discharge from service, and there is no credible or probative evidence linking the claimed disability to service.

Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a back disability is not warranted.

VI.  Headaches and TMJ

The Veteran asserts that he now has headache and TMJ disabilities due to a gun mount accident in service.  He reports that the gun mount above him was inappropriately facing downward and was accidentally fired.  The Veteran reports that the force and noise of the blast made him deaf for several days and caused him to have very bad headaches for several days.  He further asserts that he has a headache disability resulting from breathing bleach fumes when he worked in the laundry of his ship.  The Veteran has also attributed his TMJ to the gun blast incident in service.  

The Board notes that even considering that the Veteran experienced the gun mount accident and inhaled the bleach fumes during service, the preponderance of the evidence is against these claims.  The STRs, including the August 1968 discharge examination report contain no complaints or findings related to TMJ or headaches.  

The earliest reference to TMJ is from a March 2009 letter from the Veteran's dentist.  The dentist noted that he first saw the Veteran in 1994 and at that time the Veteran had moderate to severe wear of his teeth due to bruxism.  In a January 2013 letter the Veteran's dentist noted that the Veteran had a history of TMJ issues and that the Veteran claimed that an incident in service contributed to his problem.  The dentist stated that he was unable to determine the cause of the Veteran's TMJ.   

The record only contains one medical record which refers to headaches.  During a private medical examination in November 2010 the Veteran reported that he had had headaches.  The diagnoses were obstructive sleep apnea, hypoxemia and insomnia.   

Even though the Veteran was exposed to bleach fumes during service and exposed to a gun mount blast during service, the must probative evidence indicates that the Veteran did not develop a chronic headache disorder or a TMJ disability during service.  As noted above the STRs reveal no headache or TMJ complaints and no headache or TMJ disability was noted on discharge examination.  The Board has considered the Veteran's reports that he was pressured not to seek medical treatment while in service.  The Board does not find this assertion to be credible as the STRs reflect that the Veteran sought medical treatment for numerous maladies, including upset stomach, sore throat, rapid heartbeat and nasal congestion.  

The Board has considered the Veteran's statements asserting that he now has headache and TMJ disabilities that are due to his service.  However, the Board finds the Veteran's statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has current headache or TMJ disabilities that are a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Headaches and TMJ were first noted many years after discharge from service and there is no medical or other competent and credible evidence relating either of these disabilities to service.  Consequently the Board finds that the preponderance of the evidence is against the Veteran's claims and service connection for TMJ and a headache disability is not warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received; the claim of service connection for a back condition is reopened.

New and material evidence having been received; the claim of service connection for sleep apnea is reopened.

New and material evidence having been received; the claim of service connection for headaches is reopened.

New and material evidence having been received; the claim of service connection for temporomandibular joint dysfunction is reopened.

New and material evidence having been received; the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery is reopened.

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection temporomandibular joint dysfunction is denied.


REMAND

The Veteran asserts that he is entitled to compensation for nasal disability due to improperly performed VA nasal surgery in June 1973.  Although VA obtained a medical opinion in March 2013, the Board finds that the medical opinion is insufficient and that the Veteran should be provided a VA nasal examination and a new opinion be obtained.  The March 2013 opinion does not discuss whether the June 1973 surgery resulted in the Veteran having additional disability and does not provide an opinion regarding whether any additional disability was an event not reasonably foreseeable.  Accordingly, this claim is remanded to the AOJ for a VA examination.  

On his May 2013 substantive appeal, the Veteran asserted   that his sleep apnea disorder is caused or aggravated by his residuals of a nasal fracture.  Given that both disorders involve the upper airway system the Board finds that the Veteran's claim for service connection for sleep apnea is inextricably intertwined with his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA nasal surgery.  Thus, a decision by the Board on the Veteran's sleep apnea claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and completed authorization release forms for all private treatment records pertinent to his claim that have not already been submitted.

2.  Once any additional records have been secured, afford the Veteran an appropriate VA medical examination to determine the nature and etiology of all nasal disability present and to assess whether there is any additional disability related to the VA nasal surgery performed in June 1973.  The examiner should discuss whether the Veteran has additional disability as a result of the June 1973 nasal surgery.  If so, what is the additional disability?  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that any additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgery, or (ii) was due to an event not reasonably foreseeable?  In other words, did any action by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

Reasons and bases for all opinions should be provided.  

3.  If the AOJ determines that the Veteran is entitled to compensation for residuals of VA nasal surgery under 38 U.S.C.A. § 1151, provide him an appropriate VA examination and obtain an opinion from the examiner as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's sleep apnea disability is caused or aggravated by the residuals of a nasal fracture.  

Reasons and bases for all opinions should be provided.  

4.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


